DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed February 25, 2022 has been entered. Claims 1-8 remain pending in the application. Claims 9-17 are canceled. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 18, 2021. 
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the printed circuit board must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections



Claim 1 is objected to because of the following informalities:
In claim 1, line 2 “a wafter” should read “a wafer”.
In claim 7, line 2 “base layer is silicon substrate, glass substrate or quartz substrate” should read “base layers are silicon substrates, glass substrates or quartz substrates”.
In claim 8, line 3 “base layer” should read “base layers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 20190019787 and hereinafter Park ‘787).
In regards to claim 1, Park '787 discloses a capacitor integrated structure comprising: a wafer (210 - FIG. 22; [0091]; see also [0021], noting that the substrate is a wafer) including a plurality of base layers (portions of 210 downward from trenches 205a & 205b as seen in FIG. 11); and 
a plurality of capacitors (100 - FIG. 1; [0029]; see also [0137], noting that capacitor 200 may be substituted for capacitor 100 in FIG. 22) formed on the wafer (seen in FIG. 22), each capacitor being bonded to a printed circuit board (210 - FIG. 22; [0137]) (seen in FIG. 22) and including: 
at least one first insulating elevation portion (portion of 210 upward from bottommost portion of trenches 205b; see also [0091], noting that 210 may be formed of SiO2 which is insulating) formed on one of the base layers (seen in FIG. 11);
at least one first electrode layer (223 - FIG. 11; [0105]) formed on the first insulating elevation portion (seen in FIG. 11) and having a first polarity (described in [0109]), wherein the first electrode layer is extended along surface profiles of the first insulating elevation portion to increase an extension length of the first electrode layer (seen in FIG. 11);
at least one second electrode layer (224 - FIG. 11; [0105]) formed on the first electrode layer (seen in FIG. 11) and having a second polarity (described in [0109]), wherein the second electrode layer is extended along surface profiles of the first electrode layer to increase an extension length of the first electrode laver (seen in FIG. 11);
a first electrode pad (292 - FIG. 11; [0116]) electrically connected to the first electrode layer (seen in FIG. 11 and described in [0116]); and
a second electrode pad (293 - FIG. 11; [0117]) electrically connected to the second electrode layer (seen in FIG. 11 and described in [0117]), wherein
the first electrode pad and the second electrode pad are respectively for being bonded to the printed circuit board (although the first electrode pad and the second electrode pad are respectively for being bonded to the printed circuit board is not explicitly recited in Park '787, the prior art structure seen in FIG. 11 of Park '787 inherently possesses this functionally defined limitation of the claimed apparatus because it is capable of performing the function).

In regards to claim 3, Park '787 further discloses wherein the at least one first insulating elevation portion includes a plurality of first insulating elevation portions (seen in FIG. 11), and there is an insulating elevation recess (recess seen between insulating elevation portions in which layers 223, 224 & 212 are formed) situated between adjacent two of the first insulating elevation portions (seen in FIG. 11), wherein the first electrode layer and the second electrode layer fill over the insulating elevation recess (seen in FIG. 11).

In regards to claim 4, Park '787 further discloses further including: a protection layer (282 - FIG. 11; [0121]) including a first exposed portion (portion of layer 282 in which pad 292 is exposed as seen in FIG. 11) and a second exposed portion (portion of layer 282 in which pad 293 is exposed as seen in FIG. 11), wherein the first electrode pad is at least partly exposed from the first exposed portion (seen in FIG. 11), and the second electrode pad is at least partly exposed from the second exposed portion (seen in FIG. 11).

In regards to claim 5, Park '787 further discloses at least one dielectric layer (212 - FIG. 11; [0105]) located between the first electrode layer and the second electrode layer (seen in FIG. 11), for providing electrical isolation between the first electrode layer and the second electrode layer (described in [0110]).

In regards to claim 6, Park '787 further discloses a first conductive channel (portion of M1 & M2 connecting layer 223 and pad 292 as seen in FIG. 11; [0112]) extended from the first electrode pad to the first electrode layer (seen in FIG. 11), for electrically connecting the first electrode pad to the first electrode layer (described in [0113]); and a second conductive channel (portion of M1 & M2 connecting layer 224 and pad 293 as seen in FIG. 11; [0112]) extended from the second electrode pad to the second electrode layer (seen in FIG. 11), for electrically connecting the second electrode pad to the second electrode layer (described in [0113]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘787 in view of Fishburn (US 20170213650 and hereinafter Fishburn ‘650).
	In regards to claim 2, Park '787 further discloses wherein the at least one first electrode layer includes a plurality of first electrode layers (seen in FIG. 11, noting that there are two electrode layers 223). Park '787 fails to explicitly disclose the at least one second electrode layer includes a plurality of second electrode layers, wherein the first electrode layers and the second electrode layers are stacked in a staggered manner.
	Fishburn '650 discloses the at least one second electrode layer (second electrode 22 from bottom in FIG. 2A; [0024]) includes a plurality of second electrode layers (seen in FIG. 2A), wherein the first electrode layers and the second electrode layers are stacked in a staggered manner (seen in FIG. 2A and described in [0028]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Park '787 such that the at least one second electrode layer includes a plurality of second electrode layers, wherein the first electrode layers and the second electrode layers are stacked in a staggered manner, as taught by Fishburn '650, in order to tailor the capacitance of the capacitive unit ([0029]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘787 in view of Ohtsuka et al (US 20090244808 and hereinafter Ohtsuka ‘808).
	In regards to claim 7, while Park '787 discloses wherein the base layer is silicon substrate ([0091]), Park '787 fails to explicitly disclose wherein the base layer is a silicon substrate in combination with at least one first insulating elevation portion formed on one of the base layers as claimed in claim 1. However, Park '787 further discloses wherein the base layer is SiO2 ([0091]), and although Park 787 does not explicitly disclose the base layer being glass substrate or quartz substrate, Ohtsuka '808 discloses wherein the base layer (10 - FIG. 14; [0031]) may be glass substrate ([0049]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor integrated structure of Park '787 with the glass substrate, which is a known equivalent to SiO2, i.e. a substrate, as taught by Ohtsuka '808, and thus the combination amounts to a mere substitution of one known element (SiO2) for another known equivalent element (glass substrate) resulting in the predictable result of acting as an insulating substrate. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘787 in view of Cheng et al (US 20030201476 and hereinafter Cheng '476).
	In regards to claim 8, Park '787 fails to explicitly disclose wherein the capacitor further including an etching stop layer formed on the base layer, and the at least one first insulating elevation portion and the at least one first electrode layer are formed on the etching stop layer.
	Cheng '476 discloses wherein the capacitor (trench capacitor seen in FIG. 4 and described in [0018]) further including an etching stop layer (25 - FIG. 3; [0019]) formed on the base layer (22 - FIG. 3; [0019]), and the at least one first insulating elevation portion (portions of layer 23 formed on layer 25 as seen in FIG. 3; [0019]) and the at least one first electrode layer (11 - FIG. 3; [0022]) are formed on the etching stop layer (seen in FIG. 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor integrated structure of Park '787 such that the capacitor further including an etching stop layer formed on the base layer, and the at least one first insulating elevation portion and the at least one first electrode layer are formed on the etching stop layer, as taught by Cheng '476, in order to ensure that all trenches have exactly the same depth ([0021]).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20200066922 – FIG. 2A
US20200161235 – FIG. 3
US20190103227 – FIG. 1
US20140092524 – FIGs. 1 & 4F
US20130175666 – FIG. 1B
US9865675 – FIG. 3H
US6259149 – FIG. 5 and Column 6, Lines 14-26

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M DUBUISSON/Examiner, Art Unit 2848                                                                                                                                                                                                        
/David M Sinclair/Primary Examiner, Art Unit 2848